DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. US 10610192. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the patent are directed to a “system”, while the claims of the instant invention are directed to a “method” and a “computer readable medium”.  The claims are otherwise similar in scope, in that they are directed to generating/displaying a 3D image utilizing a first dataset and a second dataset of a volumetric region obtained using spatially different scanline patterns at different acquisition times during tissue movement, generating interpolated data of the volumetric region, comparing the datasets at a same spatial location but a different time with the interpolated data, and generating an image including the first dataset and either the interpolated data when the interpolated data is substantially different from the second dataset, or data from the second dataset when the interpolated data is substantially the same. 
As is common in the computing arts, it would have been obvious to provide the processing functions of the computing based system in the form of computer readable medium to carry out the processing functions, and to carry out the functions in the form of a method.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US  9687210. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the patent are directed to a “system”, while the claims of the instant invention are directed to a “method” and a “computer readable medium”.  The claims are otherwise similar in scope, in that they are directed to generate/display a 3D image utilizing a first dataset and a second dataset of a volumetric region obtained using spatially different scanline patterns at different acquisition times during tissue movement, generating interpolated data of the volumetric region, comparing the datasets at a same spatial location but a different time with the interpolated data, and generating an image including the first dataset and either the interpolated data when the interpolated data is substantially different from the second dataset, or data from the second dataset when the interpolated data is substantially the same.  Furthermore, differences in the claims such as scanning a particular location (the heart is a type of volumetric region) and utilizing different acquisition times corresponding to cardiac phases (cardiac phases are different times) would be an obvious modification to one of ordinary skill in the art, in order to apply the technique to a particular anatomy of the patient, generating a relevant diagnostic indicator.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  


	In claim 1, the limitation “a method of display three-dimensional (3D) image data” appears to be improperly worded.  The examiner suggests changing “display” to “displaying”.
	In claims 1 and 5, the last line, the phrase “is the substantially the same” appears to be improperly worded.  The examiner suggests removing the first occurrence of “the”, so that it would read “is substantially the same”.
Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The claims are currently rejected under 101, and are thus not currently in condition for allowance.
The claims are similar to the parent case, issued patent US 10610192. The claims in the patent are directed to a “system”, while the claims of the instant invention are directed to a “method” and a “computer readable medium”.  The claims are otherwise similar in scope and contain the subject matter found allowable in the parent application, in that they are directed to generating/displaying a 3D image utilizing a first dataset and a second dataset of a volumetric region obtained using spatially different scanline patterns at different acquisition times during tissue movement, generating interpolated data of the volumetric region, comparing the datasets at a same spatial location but a different time with the interpolated data, and generating an image including the first dataset and either the interpolated data when the interpolated data is substantially different from the second dataset, or data from the second dataset when the interpolated data is substantially the same. 

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/Primary Examiner, Art Unit 3793